NUMBER 13-20-00478-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JAKE CISNEROS,                                                           APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                        APPELLEE.


                   On Appeal from the 214th District Court
                         of Nueces County, Texas.


                                       ORDER
             Before Justices Benavides, Tijerina, and Longoria
                             Order Per Curiam

      Appellant, Jake Cisneros, has filed a notice of appeal with this Court from his

conviction in trial court cause number 18FC-3794-F. The trial court's certification of the

defendant's right to appeal shows that the defendant has waived the right of

appeal. See TEX. R. APP. P. 25.2(a)(2).

      On November 5, 2020, we ordered appellant's counsel to, within thirty days, review
the record and advise this Court as to whether appellant has a right to appeal. See TEX. R.

APP. P. 44.3, 44.4. Counsel responded to this Court's order by filing a motion to correct

scrivener’s error where within he asserts the trial court certification inaccurately shows

that appellant entered into a plea bargain and waived his right, due to a scrivener’s error.

       Accordingly, we CARRY the motion, ABATE this appeal, and REMAND this cause

to the trial court for a hearing to determine whether the appellant has the right of

appeal. We further direct the trial court to issue findings of fact and conclusions of law

regarding these issues. The trial court's amended certification, if any, and any orders it

enters shall be included in a supplemental clerk's record. The trial court is directed to

cause the supplemental clerk's record to be filed with the Clerk of this Court within thirty

days of the date of this order.

       It is so ORDERED.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of December, 2020.




                                             2